Name: Commission Regulation (EEC) No 3822/89 of 19 December 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 89 No L 372/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3822/89 of 19 December 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1989 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p . 26 . (2) OJ No L 355, 17. 12 . 1987, p. 19 . No L 372/6 Official Journal of the European Communities 21 . 12. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 92,68 3 957 731,33 188,12 643,33 17 365 71,31 140 730 212,37 67,67 1.30 0703 10 19 Onions (other than sets) 17,20 734 135,79 34,93 119,45 3 224 13,24 26 131 39,43 12,56 1.40 0703 20 00 Garlic 230,03 9 822 1 815,18 466,93 1 596,76 43 102 177,00 349 296 527,1 1 167,95 1.50 ex 0703 90 00 Leeks 38,98 1 664 307,61 79,12 270,60 7 304 29,99 59 194 89,32 28,46 1.60 ex 0704 10.10 ex 0704 10 90 Cauliflowers 118,87 5 076 938,04 241,30 825,17 22 274 91,47 180 508 272,40 86,79 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 110,13 4 702 869,03 223,54 764,46 20 635 84,74 167 228 252,36 80,41 1.100 ex 0704 90 90 Chinese cabbage 64,67 2 761 510,32 131,27 448,91 12 117 49,76 98 201 148,19 47,22 1.110 0705 11 10 0705 1 1 90 Cabbage lettuce (head lettuce) 54,09 2 309 426,84 109,79 375,48 10 135 41,62 82 137 123,95 39,49 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 4 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 99,64 4 254 786,28 202,26 691,67 18 670 76,67 151 304 228,32 72,75 1.150 0707 00 1 1 0707 00 19 Cucumbers 69,00 2 946 544,49 140,06 478,97 12 929 53,09 104 777 158,11 50,38 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 315,65 13 478 2 490,74 640,71 2 191,03 59 144 242,88 479 294 723,29 230,46 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 124,24 5 305 980,42 252,20 862,45 23 280 95,60 188 663 284,70 90,71 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5-512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 99,11 4 232 782,10 201,18 687,99 18 571 76,26 150 499 227,1 1 72,36 1.200 1.200.1 ex 0709 20 00 Asparagus :  green 638,79 27 277 5 040,61 1 296,62 4 434,08 119 692 491,53 969 964 1 463,74 466,41 1.200.2 ex 0709 20 00  other 596,68 25 479 4 708,33 1 211,15 4 141,78 111 802 459,12 906 024 1 367,25 435,66 1.210 0709 30 00 Aubergines (egg-plants) 67,88 2 898 535,62 137,78 471,17 12718 52,23 103 070 155,54 49,56 1.220 ex 0709 40 00 Celery stalks and leaves 48,95 2 090 386,29 99,36 339,80 9 172 37,66 74 333 112,17 35,74 1.230 0709 51 30 Chantarelles 556,01 23 931 4 428,22 1 139,98 3 869,16 102 135 429,67 837 139 1 287,01 394,04 1.240 0709 60 10 Sweet peppers 97,93 4 181 772,79 198,79 679,80 18 350 75,35 148 709 224,41 71,50 1.250 0709 90 50 Fennel 33,96 1 450 268,02 68,94 235,77 6 364 26,13 51 575 77,83 24,80 1.260 0709 90 70 Courgettes 80,92 3 455 638,52 164,25 561,69 15 162 62,26 122 871 185,42 59,08 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 83,09 3 573 661,63 170,19 578,78 15 258 64,18 125 219 192,08 58,69 2.10 ex 0802 40 00 Chestnuts (Castanea spp), fresh 61,91 2 644 488,59 125,68 429,79 11 601 47,64 94019 141,88 45,20 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 39,30 1 678 310,16 79,78 272,84 7 365 30,24 59 685 90,06 28,69 2.30 ex 0804 30 00 Pineapples, fresh 63,54 2713 501,44 128,98 441,10 11 907 48,89 96 493 145,61 46,39 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 116,98 4 995 923,10 237,45 812,02 21 919 90,01 177 632 268,06 85,41 2.50 ex 0804 50 00 Guavas and mangoes, fresh 198,43 8 473 1 565,78 402,77 1 377,37 37 180 152,68 301 304 454,69 144,88 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 30,08 1 308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 21 . 12. 89 Official Journal of the European Communities No L 372/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 40,01 32,68 1 708 1 397 315,78 258,26 81,23 66,54 277,78 227,22 7 498 6 097 30,79 25,22 60 766 49 017 91,70 75,06 29,21 23,84 2.70 2.70.1 2.70.2 2.70.3 2.70.4 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others 77,91 56,63 26,95 164,51 3 327 2418 1 168 7 024 614,83 446,88 216,78 1 298,11 158,15 114,95 55,60 333,92 540,85 393,11 188,60 1 141,91 14 599 10611 4 894 30 824 59,95 43,57 20,86 126,58 118 313 85 994 40 697  249 795 178,54 129,77 62,79 376,96 56,89 41.35 18.36 120,11 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 i5 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples 48.29 168,79 39.30 56,91 146,45 35,04 82,13 129,72 50,50 2 062 7 207 1 678 2 430 6 253 1 508 3 507 5 539 2 156 381,08 1 331,93 310,11 449,14 1 155,61 279,14 648,13 1 023,64 398,49 98,02 . 342,62 79,77 115,53 297,26 71,86 166,72 263,31 102,50 335,23 1 171,66 272,80 395,09 1 016,56 243,90 570,14 900,47 350,54 9 049 31 627 7 363 10 665 27 440 6 438 15 390 24 307 9 462 37,16 129,88 30,24 43,79 112,68 27,08 63,20 99,82 38,85 73 332 256 303 59 676 86428 222 375 52 770 124 719 196 980 76 682 110,66 386,78 90,05 130,42 335,58 81,12 188,21 297,25 115,71 35,26 123,24 28,69 41,55 106,92 24,83 59,97 94,71 36,87 2.140 2.150 2.160 2.170 2.180 2.190 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 Pears (other than the Nashi variety (Pyrus Pyrifolia)) . Apricots Cherries Peaches Nectarines Plums 77,19 373,00 329,87 228,06 373,02 363,60 3 296 15 927 14 086 9 738 15 928 15 526 609,15 2 943,32 2 602,98 1 799,60 2 943,43 2 869,15 156,69 757,13 669,58 462,92 757,15 738,04 535,85 2 589,16 2 289,77 1 583,05 2 589,25 2 523,90 14 464 69 891 61 809 42 732 69 893 68 129 59,40 287.01 253,82 175,48 287.02 279,78 117 220 566 384 500 892 346 297 566 404 552 110 176,89 854,71 755,88 522,58 854,74 833,17 56,36 272.34 240,85 166,51 272.35 265,48 2.200 2.210 2.220 2.230 2.240 2.250 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Strawberries Fruit of the species Vacci ­ nium myrtillus Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees 398,61 179,42 132,60 87,34 79,38 310,38 17 021 7 780 5 662 3 729 3 389 13 253 3 145,35 1 443,17 1 046,38 689,18 626,43 2 449,15 809,09 370,20 269,16 177,28 161,14 630,01 2 766,87 1 255,56 920,47 606,25 551,05 2 154,45 74 688 32 582 24 847 16 365 14 874 58 156 306,71 138,91 102,03 67,20 61,08 238,82 605 260 270 928 201 356 132 619 120 544 471 291 913,38 418,03 303,86 200,13 181,90 711,21 291,04 122,25 96,82 63,77 57,96 226,62